DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Based on Applicant’s on page 14 of the Remarks dated Oct. 26, 2021, the Examiner interprets, “substantially sealed internal chamber” is defined as “The closed off recess and gaps formed by the canes within the axial holes”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The amendment to claim 13 has resolved most of the issues for the term “the gap”, but there are still 35 U.S.C. 112 issues with “the gap” in claims 19 and 20 detailed below.
Claims 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, applicant has recited “a gap between each glass cane and a cylindrical inner surface of the aligned axial hole in which it resides”.  However, claims 19 and 20 recite “the gap”, it is unclear if this applies to just one gap of each of the gaps or all gaps between each glass cane and cylindrical inner surface.  Please clarify claims 19 and 20, to clarify “the gap”.  
Regarding claim 20, applicant has recited “the gap size”, due to lack of clarity in claim 19, it is unclear to the Examiner which gap size Applicant is referencing.  The Examiner suggests “the gap size” should be “each gap size”. 
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frigerio et al. (Us 2013/0291604 – hereinafter Frigerio).
Regarding claims 1 and 9, Frigerio (Figs. 1-3 and [0032] and [0040]-[0041]) discloses forming a vacuum-held preform assembly by applying a vacuum to a preform assembly after capping the bottom end.  The preform assembly comprises a glass tube (2) (corresponding to at least one cladding section) having a single axial hole, as claimed in claim 9, and a top end and a bottom end with one core rod 1 (corresponding to a single cane – claimed in claim 9) residing in the axial hole capping the top end with the cane combined with holding device 10 and capping the bottom end comprising glass ball 5 by sealing an end of the core preform by sealing an end of the core assembly and connecting the other end to a vacuum source, a negative pressure is applied through the annular gap of the core assembly.  The capping of the top end with the cane combined with the holding device and capping the bottom end by sealing an end of the core preform by sealing an end of the core assembly and connecting the other end 
Frigerio (claim 20, [0032], and [0038]-[0048]) further discloses the glass tube (2) as a glass fluorine-doped cladding tube and after capping the top and capping bottom by sealing the burner is moved upwardly to traverse the length of the tube to complete collapse and while maintaining the negative pressure (i.e. vacuum held), heating and softening the intermediate cladding tube with the core rod to form an optical fiber preform by collapsing the tube onto the core rod.  This provides for the claimed heating the vacuum-held preform assembly.  Frigerio further discloses the softening point of the intermediate cladding tube is approximately 1900 degrees C and the heater heats the intermediate cladding tube at a temperature of from 1800 degrees C to 2000 degrees C and discloses the thermally collapsing the intermediate tube onto the core rod.  The disclosure by Frigerio provides for the step of heating the vacuum-held preform assembly to just above the glass softening point to consolidate the vacuum-held preform assembly to form the cane-based glass preform.  Alternatively, while not explicitly stated consolidating the vacuum-held preform assembly forms the cane-based glass preform, it would be obvious to a person having ordinary skill in the art, the disclosure of Frigerio of thermally collapsing the intermediate cladding tube onto the core tube after sealing provides for consolidating the vacuum-held preform assembly to form a cane-based glass preform.
Regarding claim 11, Frigerio (Fig. 2) discloses the main body of the cane has a diameter and the axial hole has a diameter.  Frigerio discloses (Fig. 2) the axial hole diameter is greater than the diameter of the main body of the cane and a gap (i.e. annular gap 3) is formed by the difference between the hold diameter and the cane diameter.  This provides for each cane has a diameter DC, each axial hole has a diameter DH greater than DC and wherein the substantially sealed internal chamber comprises each axial hole a gap formed by the difference between each cane and a cylindrical inner surface of the axial hole in which it resides.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigerio et al. (Us 2013/0291604 – hereinafter Frigerio) as applied to claim 1 above, and further in view of Hawtof et al. (US 2004/0240817 – hereinafter Hawtof).
Regarding claim 3, as discussed in the rejection of claim 1 above, Frigerio discloses a glass tube having an axial hole as the at least one cladding section, but fails to disclose the at least one glass cladding comprises two or more glass cladding sections.  However, Hawtof (Fig. 1, Fig. 5, and [0044]-[0049]) discloses a method of forming a preform with holes by stacking a plurality of disks to form a preform having axial holes, and aligning and bonding the disks to form a preform with holes.  Based on the additional teachings of Hawtof, It would be obvious to a person having ordinary skill in the art, a glass preform tube formed of multiple bonded sections stacked with axial holes aligned that have an axial length, and an uppermost glass cladding section defines the top end and a lowermost cladding section defines a bottom end, and it would be obvious to a person having ordinary skill in the art this glass preform formed of multiple sections could be substituted for the glass tube of Frigerio.  With this substation, this provides for the one or more canes have a length that is substantial equal to or greater than the axial length, since the cane of Frigerio is illustrated as longer than the glass tube.
Claims 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigerio et al. (Us 2013/0291604 – hereinafter Frigerio).
Regarding claim 4, Frigerio ([0055]) discloses one embodiment where the core rod comprises a central core region and at least one inner cladding region.  Therefore, based on the additional teachings of Frigerio, it would be obvious to a person having ordinary skill in the art, the one/single cane of Frigerio comprises a glass core region surrounded by a glass inner cladding region.  
Regarding claim 10, Frigerio (Fig. 2 and [0033]) further discloses the holding assembly 10 comprises a through-open channel with connector 20 places annular gap 3 in communication with a vacuum source.  Based on the disclosure of Frigerio, it would be obvious to a person having ordinary skill 
Regarding claim 12, Frigerio ([0013]) further discloses if the annular gap is too small, the intermediate tube leans onto the core rod at a temperature insufficient for uniform and complete collapse, and if the annular gap is too large, collapse onto the core rod does not correctly take place.  Therefore, based on this disclosure by Frigerio, it would be obvious to a person having ordinary skill in the art the gap size is a recognize result effective variable for collapsing, and it would be obvious to optimize the gap size to ensure a uniform and complete collapse.
Allowable Subject Matter
Claims 13-18 is/are allowed.
Claims 2 and 5-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 is/are rejected under 35 U.S.C. 112(b), if Applicant clarifies “the gap” in claims 19 and 20 and “the gap size” in claim 20, the Examiner will reconsider the claims for allowability.
The following is a statement of reasons for the indication of allowable subject matter for the claims.
Regarding claim 2, prior art fails to disclose or fairly suggest the method of claim 1, wherein in the forming of the vacuum-held preform assembly, the capping comprises adding top and bottom glass caps to top and bottom ends, as claimed in claim 2.
Regarding claims 5-8, the prior art fails to disclose or fairly suggest the method of claim 2, wherein the top end of each glass cladding section includes a recess defined by a raised outer limit, as claimed in claim 5, wherein the glass bottom cap has an outer surface and perimeter that defines a 
Regarding claims 13-20, the prior art fails to further disclose each top end having a lip that runs around the perimeter and that defines a top recess and a preform assembly having a substantially sealed internal chamber that includes the top recess and gaps.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art Frigerio have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed Oct. 26, 2021.  However, the Examiner has applied the same reference and will address Applicant’s arguments against Frigerio.
Response - Frigerio Arguments – Claims 1, 9, and 11
Applicant argues that Frigerio fails to disclose a vacuum-held preform assembly, or to apply vacuum to a substantially sealed chamber.  Applicant further argues Frigerio does not disclose using the glass ball as a substantial vacuum seal to apply vacuum the chamber and create a pressure differential with respect to ambient environment.  Applicant argues instead Frigerio has a separate step of creating vacuum when the internal chamber is defined by the top holding device and the bottom weld, while the bottom end cap is already disconnected from the vacuum chamber and is residing in the bottom chuck.  
The Examiner has applied a new rejection due to the amendment filed Oct. 26. 2021.  The Examiner maintains that Frigerio still reads on the claimed method.  As stated in the rejection of claim 1 above, Frigerio discloses capping the bottom end comprising glass ball 5 by sealing an end of the core preform by sealing an end of the core assembly and connecting the other end to a vacuum source, a negative pressure is applied through the annular gap of the core assembly.  The capping of the top end with the cane combined with the holding device and capping the bottom end by sealing an end of the core preform by sealing an end of the core assembly and connecting the other end to a vacuum source 
Also stated in the rejection of claim 1 above, Frigerio further discloses the burner is moved upwardly to traverse the length of the tube to complete collapse and while maintaining the negative pressure (i.e. vacuum held), heating and softening the intermediate cladding tube with the core rod to form an optical fiber preform by collapsing the tube onto the core rod.  This provides for the claimed heating the vacuum-held preform assembly.  Frigerio further discloses the softening point of the intermediate cladding tube is approximately 1900 degrees C and the heater heats the intermediate cladding tube at a temperature of from 1800 degrees C to 2000 degrees C and discloses the thermally collapsing the intermediate tube onto the core rod.  The disclosure by Frigerio provides for the step of heating the vacuum-held preform assembly to just above the glass softening point to consolidate the vacuum-held preform assembly to form the cane-based glass preform.  Alternatively, while not explicitly stated consolidating the vacuum-held preform assembly forms the cane-based glass preform, it would be obvious to a person having ordinary skill in the art, the disclosure of Frigerio of thermally collapsing the intermediate cladding tube onto the core tube after sealing provides for consolidating the vacuum-held preform assembly to form a cane-based glass preform.
Therefore, the Examiner maintains Frigerio does disclose the method of claim 1.  
Applicant further argues that Applicant observes that such an extra step of flame sealing the end of the preform assembly results in a loss of material and becomes exceedingly expensive with multiple canes and larger blank size.  It demonstrates the advantage of applying vacuum to the substantially sealed internal chamber defined by top and bottom caps rather than welds.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., top and bottom caps rather than welds) are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In claims 1, 9, and 11, top and bottom caps are not claimed, only the requirement of forming a vacuum-held preform assembly by applying a vacuum and capping the top and bottom ends.  
Applicant further argues Frigerio fails to realize vacuum-held preform assembly and argues Frigerio requires a holding device to hold together glass tube 2 and core rod 1 when forming a preform therefrom.  This argument is not persuasive.  The Examiner has broadly interpreted the term vacuum-held preform assembly and the term comprising.  As stated in the rejection of claim 1, Frigerio discloses a vacuum-held preform assembly comprising the claimed structure, and applicant has used the term “comprising” therefore Examiner maintains the rejection.  
The rejection of dependent claims 3, 4, 10, and 12 hinge upon the arguments against claims 1, 9, and 11.  For the same reasons as discussed above for claims 1, 9, and 11, the Examiner maintains the rejection of claims 3, 4, 10, and 12 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741